Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 12, 1975, convicting him of possession of gambling records in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review so much of an order of the same court, dated August 26, 1975, as, after a hearing, denied the branch of defendant’s motion which sought to suppress evidence. Judgment affirmed and order affirmed insofar as reviewed. No opinion. This case is remitted to the Supreme Court, Queens County, for further proceedings *651pursuant to CPL 460.50 (subd 5). Hopkins, Acting P. J., Latham, Cohalan, Titone and Hawkins, JJ., concur.